Exhibit 10.38

[gadqa0edsosw000001.jpg]

 

Lee Meiner

[Home Address]

 

Dear Lee:

 

We are excited to confirm your offer of employment with Vince, LLC (hereafter
“Vince” or the “Company”). Vince has a rich history and an exciting future.  We
are confident that you will help us reach even greater success. The terms of the
employment offer are as follows:

 

 

Following are the key terms associated with your position:

 

Effective Date:

June 3, 2019

  

Title:  

Senior Vice President, Chief Human Resources Officer (Member of Steering
Committee)

 

Reports to:  

Chief Executive Officer

 

Location:  

New York, NY

  

Base Compensation:

Your annual base salary will be $350,000. You will be paid on a bi-weekly basis
(26 pay periods per year). This position is classified as exempt. As such, you
are not eligible for overtime pay for hours worked over 40 in a week.

 

Short-Term Incentive:

You will be eligible to participate in the Company’s Annual Short-Term Incentive
Plan (the “STI Plan”). The STI Plan year is the same as Vince’s fiscal year. The
target bonus opportunity for your position under this plan is 60% of your annual
base salary, based upon annual performance targets established each fiscal year.
Anticipated timing of payout under the STI Plan is April - May 2020. Your bonus
for Fiscal Year 2019 will not be pro-rated on your date of hire.

 

 

Long-Term Incentive:

Subject to approval by the Board, you will receive a new hire grant in the form
of 7,500 Restricted Stock Units stock options, vesting ratably over a four year
period.

 

The official grant agreement, which will cover the vesting schedule, expiration
rules, and other terms and conditions, will be provided at the time of the
grant.

 

You will also be eligible to participate in the ongoing annual Long-Term
Incentive Program. The Board will determine the target amount and terms (such as
equity mix and vesting schedule) of the annual awards each year, based upon the
Company’s performance as well as market conditions and other factors.

 

 

Vacation/Holiday:  

You will accrue 5 weeks of vacation per annum (pro-rated for the first year of
employment). Vacation time is accrued at 7.6923 hours per pay period. All
vacation time to be earned during the year is available to take as of January
1st each year even though you actually earn it as the year proceeds. The maximum
amount of vacation that may be taken as a continuous block of time is two (2)
weeks.  You are also eligible to receive all Company paid holidays and personal
days in accordance with the Company’s standard vacation and holiday policies. In
addition to ten paid Company holidays, associates are welcome to take one
“floating holiday” of their choice during the year, as well as a day off on
their birthday. If your birthday falls on a Saturday or Sunday, you may take
your birthday holiday on the preceding Friday or upcoming Monday.

 

1

--------------------------------------------------------------------------------

 

Benefits:

As a full-time associate, you are eligible to participate in the Company’s
health benefits program. Medical, Dental and Vision coverage begin on the first
of the month following completion of 90 days of employment. Additionally, you
will be automatically enrolled in the company’s 401k program on the first of the
month following completion of 120 days of employment. Associates can be
reimbursed up to $600 max per benefit plan year for gym memberships. A summary
of Vince’s current benefits is enclosed.

 

Work Provided Tools:

You will be provided with a $65/month reimbursement in your paycheck to cover
Vince’s share of business-related mobile service charges on your own device.

 

Merchandise Discount:

You and your immediate family are eligible to receive Vince’s merchandise
discount of 75% off apparel and 25% off licensed merchandise in retail stores
and online, beginning on your first day of employment. Immediate family includes
spouse/domestic partner and children.  For your immediate family member to be
eligible for the discount, you, as the Vince associate, must be present at the
time of purchase or must make the purchase for the immediate family member.
Discount amounts are subject to change at any time.

 

Clothing Allowance:

Under Vince’s Clothing Allowance Policy, you are eligible to receive an
allowance in the amount of $6,000 (pro-rated for the first year of employment).
Your allowance will be calculated based on 75% off the retail price of each item
of clothing. Please note that receiving a clothing allowance is considered a
taxable benefit and, as a result, the applicable income taxes associated with
receiving this benefit will be applied. Clothing allowance is determined by your
position, department’s function, and your frequency of customer-facing activity.
The clothing allowance is a discretionary benefit and is subject to change with
or without notice.

 

Severance:

If your employment is terminated by the Company without “cause” (as such term is
defined in the Company’s stock option plan), then subject to the execution of a
satisfactory release by you, you will receive severance payments, equivalent to
your then current base rate of pay, for the next twelve (12) months or until
other employment is earlier secured. If you are, as of the termination date,
enrolled in the Company’s medical and dental plans, you will continue to receive
medical and dental coverage in accordance with the Company’s plans that are then
in place until the end of the salary continuation period or, at the Company’s
option, coverage under another medical and/or dental plan.

 

Restrictive Covenants:

Notice Period Requirement. Should you voluntarily resign your employment, you
shall provide the Company with a sixty (60) days working notice period. During
this notice period, you agree to continue performing all of the functions and
responsibilities of your position, continue to give your full time and attention
to such responsibilities, and assist the Company in preparing for your
departure.

 

Non-Compete. During your employment and for a period of twelve (12) months
thereafter, you shall not directly or indirectly (i) source, manufacture,
produce, design, develop, promote, sell, license, distribute, or market anywhere
in the world (the “Territory”) any contemporary apparel, accessories or related
products (“Competitive Products”) or (ii) own, manage, operate, be employed by,
participate in or have any interest in any other business or enterprise engaged
in the design, production, distribution or sale of Competitive Products anywhere
in the Territory; provided, however, that nothing herein shall prohibit you from
being a passive owner of not more than five percent (5%) of the outstanding
stock of any class of securities of a corporation or other entity engaged in
such business which is publicly traded, so long as you have no active
participation in the business of such corporation or other entity. This
paragraph will not apply and will not be enforced by the Company with respect to
post-termination activity by you that occurs in California or in any other state
in which this prohibition is not enforceable under applicable law.

 

Non-solicit, Non-interference. During your employment and for a period of twelve
(12) months thereafter you shall not, except in furtherance of your duties
during your employment with the Company, directly or indirectly, individually or
on behalf of any other

 

2

--------------------------------------------------------------------------------

 

person, firm, corporation or other entity, (A) solicit or induce any employee,
consultant, representative or agent of the Company or any of its affiliates, to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company or hire or retain any such employee, consultant,
representative or agent, or take any action to materially assist or aid any
other person, firm corporation or other entity in identifying, hiring or
soliciting any such employee, consultant, representative or agent, or (B)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company or any of its affiliates and their respective
customers, suppliers, vendors, joint ventures, distribution partners,
franchisees, licensors, licensees or any other business relation of the Company
or its affiliates. Any person described in subparagraph (A) above shall be
deemed covered by this paragraph while so employed or retained and for a period
of twelve (12) months thereafter, unless such person’s employment has been
terminated by the Company.

 

Non-disparagement. During your period of employment and thereafter, you shall
not make any negative comments or otherwise disparage the Company or any of its
affiliates or any of the Company’s or its affiliates’ officers, directors,
employees, shareholders, agents, products or business, or take any action,
including making any public statements or publishing or participating in the
publication of any accounts or stories relating to any persons, entities,
products or businesses which negatively impacts or brings such person, entity,
product or business into public ridicule or disrepute except if testifying
truthfully under oath pursuant to subpoena or other legal process, in which
event you agree to provide the Company, as appropriate, with notice of subpoena
and opportunity to respond.

 

Compliance with Law:

This letter is intended to comply with applicable law.  Without limiting the
foregoing, this letter is intended to comply with the requirements of section
409A of the Internal Revenue Code ("409A"), and, specifically, with the
separation pay and short term deferral exceptions of 409A.  Notwithstanding
anything in the letter to the contrary, separation pay may only be made upon a
"separation from service" under 409A and only in a manner permitted by
409A.  For purposes of 409A, the right to a series of installment payments under
this letter shall be treated as a right to a series of separate payments.  In no
event may you, directly or indirectly, designate the calendar year of a
payment.  All reimbursements and in-kind benefits provided in this letter shall
be made or provided in accordance with the requirements of 409A (including,
where applicable, the reimbursement rules set forth in the regulations issued
under 409A). If you are a "specified employee" of a publicly traded corporation
on your termination date (as determined by the Company in accordance with 409A),
to the extent required by 409A, separation pay due under this letter will be
delayed for a period of six (6) months. Any separation pay that is postponed
because of 409A will be paid to you (or, if you die, your beneficiary) within 30
days after the end of the six-month delay period.

 

This offer of employment is contingent upon your successful completion of our
pre-employment process, which includes reference, credit, and background checks.
Furthermore, as a condition of this offer, you acknowledge that you are not
bound or limited in any manner by agreements from any previous employers or
agencies that would prohibit the acceptance of employment or your ability to
perform all aspects of your proposed employment at Vince. Terms of employment
shall remain confidential.

 

The employment relationship is one that is at-will, meaning both you and the
Company have the right to terminate your employment at any time, for any reason,
with or without cause, and without prior notice.  

 

You will receive an email to complete employment paperwork electronically prior
to your effective date.  Upon arrival, you will be provided orientation and
benefit plan enrollment materials. Please review the list of acceptable
documents for the Form I-9 and bring the appropriate personal identification
with you on your effective date. One voided check will be required to set-up
your direct deposit account for payroll.

 

Congratulations, Lee! We are confident that you will make significant
contributions at Vince and we look forward to you joining our team.  If you
agree to the employment terms listed, please sign this letter and return it via
email to hr@vince.com before your first day of employment.

 

2

--------------------------------------------------------------------------------

 

 

Sincerely,

 

 

_/s/Brendan Hoffman_______________________

5/23/19

Brendan Hoffman

Date

Chief Executive Officer

 

 

                                

 

I agree to the terms of the offer as outlined above.

 

 

_/s/ Lee Meiner____________________________

5/27/19

Lee Meiner

Date

 

2